The decision of this court handed down on June 28, 1932 [ante, p. 7001, is hereby amended to read as follows: Motion to stay the sheriff of Kings county from further executing an order adjudging Louis Zises guilty of contempt of court granted and the sheriff is directed to *704release the said Louis Zises from custody upon his filing, on or before July 5, 1932, an undertaking with corporate surety in the sum of $7,500, conditioned upon his being amenable at all times to the further order of the court; otherwise, motion denied. Present — Lazansky, P. J., Kapper, Scudder and Davis, JJ.; Hagarty, J., not voting.